Citation Nr: 1535402	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-16 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In August 2014, the Board remanded the claims for further development.  Such development having been accomplished, the case is now ready for final disposition.

In connection with his appeal, the Veteran participated in an informal hearing before a Decision Review Officer (DRO) at the RO in August 2012.  He also provided testimony at a Board video-conference hearing before the undersigned Veterans Law Judge in July 2014.  Notes from the DRO hearing and a transcript from the Board hearing have been associated with the record on appeal.

Regarding the Veteran's representation, the record reflects that, in April 2010, he elected the Pennsylvania Department of Military and Veterans Affairs to be his representative by properly executing a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  During the course of the appeal, in November 2013, he properly executed another VA Form 21-22 in favor of the Veterans of Foreign Wars of the United States (VFW), thereby revoking his earlier election of the Pennsylvania Department of Military and Veterans Affairs. Thereafter, at his July 2014 Board hearing, the Veteran appeared with a representative from the Pennsylvania Department of Military and Veterans Affairs. A new VA Form 21-22 was executed appointing the representation of such service organization, thereby revoking the VFW's power of attorney.  Subsequently, in July 2015, the Veteran completed another VA Form 21-22, appointing VFW as his representative once again.  As such, the VFW is recognized as the Veteran's proper representative in this matter before the Board.  

As noted in the Board's August 2014 remand, the issue of entitlement to service connection for tinnitus has been raised by the record at the July 2014 Board hearing, see Board Hearing Tr. at p. 4, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include noise exposure, and did not manifest within one year of the Veteran's service discharge.

2.  A back disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's service discharge.


CONCLUSIONS OF LAW

1.  The criteria for service connection bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).
	
2.  The criteria for service connection a back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court)  held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in July 2010, sent prior to the unfavorable decision issued in September 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, VA outpatient treatment records, and private treatment records.  The Board acknowledges that some of the private records identified by the Veteran were not obtainable and that the Veteran has been informed of such fact.  

In this regard, a request for records from Dr. T. regarding the Veteran's claimed back disorder was returned as undeliverable on two occasions.  The Veteran was informed of such in an August 2010 letter.  Subsequently, the Veteran submitted private records which contained some records from Dr. T.  The Board also acknowledges that the Veteran identified a former employer, P.A., has having relevant annual audiograms for the period between 1964 and 1984.  The AOJ requested the records in November 2012 and February 2013, but none were forthcoming.  The Veteran was informed of the same in the March 2013 statement of the case.  The Board acknowledges that the Veteran submitted another authorization and consent form for the same records from P.A. (identified as being at the same address) in July 2015.  A July 2015 report of contact notes that the AOJ called P.A. and was told that there was no record of the Veteran having been a current or former employee.  Thus, no records were available.  This report of contact was noted in the electronic file prior to the representative's final review of the file and presentation of the July 2015 Informal Hearing Presentation.  The representative did not indicate that the Veteran had any additional records to submit in support of his claim.  Further, the Veteran previously offered sworn testimony that he had submitted all of the available records.  Transcript [T]. page 10.  Thus, the Board finds that a remand for further inquiry from the former employer would be futile and the Veteran is not prejudiced by the Board proceeding with the claim.  Furthermore, the Veteran has not otherwise identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in May 2012 (hearing loss) and October 2014 (back), with an addendum opinion to the audiological report in October 2014.  The October 2014 opinions were obtained pursuant to the August 2014 Remand.  The Board finds that the VA examination reports and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination.  Moreover, the October 2014 VA audiological addendum opinion corrected the deficiencies in the May 2012 VA audiological examination report as it was unclear whether the examiner considered the Veteran's in-service audiograms as converted from American Standards Association (ASA) units to International Standard Organization (ISO) units since such were conducted prior to October 31, 1967.  The October 2014 opinions pertaining to both claims considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.

As indicated previously, in August 2014, the Board remanded the case for additional development, to include obtaining VA treatment records, obtaining an addendum opinion regarding the etiology of the Veteran's bilateral hearing loss, and affording him a VA examination so as to determine the nature and etiology of his back disorder.  Thereafter, updated VA treatment records dated through May 2014 were obtained, and the requested examination and opinions were obtained in October 2014.  Therefore, the Board finds that the AOJ has substantially complied with the August 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Finally, the Veteran was also afforded the opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in July 2014.  In Bryant v. Shinseki, 23 Vet.App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the July 2014 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his bilateral hearing loss and back disorder, the type and onset of symptoms, and his contention that his military service caused such disorders.  Furthermore, the Veteran indicated that he had already provided all of the outstanding private treatment records.  T. page 10.  Moreover, he reported that he received treatment through VA, and these records were subsequently obtained in connection with the Board's August 2014 remand.  Additionally, as a question regarding the nature and etiology, and a report of continuity of symptomatology, of the claimed back disorder was raised at the hearing, the Board remanded the case in order to obtain a VA examination, which was conducted in October 2014.  The Board also determined that an addendum opinion was necessary to decide the Veteran's claim for service connection for bilateral hearing loss.  As noted in the preceding paragraph, there has been substantial compliance with such remand directives and, as such, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

 Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Bilateral Hearing Loss

In addition to the laws and regulations noted above, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

For the reasons explained below, the Board finds that the Veteran is not entitled to service connection for bilateral hearing loss.  In this regard, there is no dispute that he has a current bilateral hearing loss disability and that he was exposed to noise while working with heavy machinery in a rock quarry without hearing protection in service.  However, the claim fails because there is no nexus between the in-service noise exposure and the current bilateral hearing loss. 

In this regard, with respect to a current hearing loss disability, the Veteran's bilateral hearing loss meets the requirements set forth in 38 C.F.R. § 3.385 as he has auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz that are 26 decibels or greater (in each ear) as well as the alternative criterion for speech recognition scores that are less than 94 percent bilaterally.  See May 2012 VA examination report.  

Regarding the in-service noise exposure, the Veteran worked in a rock quarry in service and operated heavy machinery.  The Board acknowledges that where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by the Veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  Based on the Veteran's lay statements and sworn testimony that is consistent with service department records, the Board acknowledges that the Veteran was exposed to noise in service.  As such, the Board finds that the second element of service connection, in-service incurrence or injury, has been met.

The Board has first considered whether service connection on a presumptive basis is warranted.  However, the record fails to show that the Veteran manifested bilateral hearing loss to a degree of 10 percent within the one year following his service discharge in December 1962.  Moreover, the Veteran has not provided credible lay evidence of a continuity of symptoms since service.  In this regard, the Board acknowledges that he is competent to report that he noticed gradual worsening of his hearing since service as this observation comes to his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds this statement is not credible in light of the multi-year gap between discharge from active duty service (1962) and initial reported symptoms related to hearing loss in June 2010 (nearly a 50-year gap).  

In this regard, the Board acknowledges that the June 2010 VA treatment record noted the Veteran's report that he had progressive hearing loss for many years; however, he did not report that he had experienced hearing loss since service.  Again, such complaint was nearly 50 years post-service.  There's no indication that when the Veteran reported that he had experienced symptoms for "many years", that he intended to communicate that such symptoms began in service.  Further, he reported to the VA clinician at the time that he had operated heavy machinery for much of his life.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").

Moreover, as discussed below, the October 2014 VA audiological examiner considered the Veteran's contention of continuity of hearing loss symptomatology but found that the audiometric data did not support the contention.  The Board places a high probative value on the examiner's opinion.  For these reasons, presumptive service connection is not warranted for bilateral hearing loss, to include on the basis of continuity of symptomatology.  38 U.S.C.A. §§ 1101, 1112,  1137; 38 C.F.R. §§ 3.307, 3.309.

Next, the evidence of record does not support a relationship between the in-service noise exposure and the Veteran's current hearing loss disability.  In this regard, in October 2014, a VA examiner issued an addendum opinion stating that the Veteran's hearing loss was less likely as not a result of in-service military noise.  The examiner explained that, even after considering converted audiograms (as instructed by the August 2014 Remand), the audiogram at service separation revealed essentially normal hearing acuity bilaterally.  The examiner also noted that after considering the converted audiogram at service entrance, the Veteran had essentially normal hearing acuity bilaterally.  Further, the examiner noted that a comparison of the entrance and separation audiograms did not reveal a positive threshold shift at any frequency tested.

The VA examiner considered the Veteran's lay reports that his hearing loss began in service and progressed since service but found that audiometric data did not support the statements.  The examiner cited the 2006 Institute of Medicine report that, based on the current understanding of auditory physiology, hearing loss
from noise injuries occurs "immediately" following exposure.  The examiner noted that the Institute of Medicine stated there was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure.  Therefore, the examiner reasoned that, with normal hearing acuity documented at separation, there is no scientific basis to conclude that the current level of hearing loss, or any claimed hearing loss post-military service, was caused by or a result of a military noise exposure.  Further, the October 2014 VA examiner noted that a routine audiology examination dated in March 2011 contained a notation that the Veteran had an extensive history of excessive noise exposure in both the military and his occupation.  The examiner noted the Veteran's report of being employed for 20 years by an aircraft company.  For reasons previously noted, the Board places a high probative value on the VA examiner's opinion.

As discussed above, VA has requested the Veteran's audiological evaluation records from the aircraft company.  Unfortunately, responses to those requests were not forthcoming and a phone call to the company revealed that there are not even any records of the Veteran having been employed by the company.  See July 2015 report of contact.  

The Board has also considered the Veteran's statements that his hearing loss is related to noise exposure in service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, etiology of bilateral hearing loss, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In this regard, such a determination requires the administration and interpretation of audiological test results, and knowledge of the impact of acoustic trauma has on hearing acuity.  Therefore, as such is a complex medical question, the Veteran is not competent to offer an opinion regarding the etiology of bilateral hearing loss.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Consequently, his opinion on such matter is afforded no probative weight.

Therefore, the Board finds that, as bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include noise exposure, and did not manifest within one year of the Veteran's service discharge, service connection for such disorder is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.

B.  Back Disorder

The Veteran asserts his claimed back disorder is due to either (1) an in-service injury, which he stated was caused by jumping out of a truck (a "deuce") and someone jumping on his back, requiring hospitalization, or (2) the physical demands of serving as a crane shovel operator while in service; specifically, operating heavy machinery, lifting and pulling a cable-controlled dozer, and riding over uneven rocky surfaces.  

Service treatment records are silent for any back-related complaints and show hospitalization only for a skin rash.  Post-service private treatment records show a reported back injury in approximately 1967 from falling down the stairs and that the Veteran first noticed pain in December 1967.  See April 1969 treatment record.  More recent private treatment records document that the Veteran has had repeated post-service back surgeries and show treatment for significant degenerative changes of the spine.

While the Board finds that there is no dispute that the Veteran has a current disability of the spine (See October 2014 VA examination report indicating diagnosis of degenerative joint disease and intervertebral disc disease), the Board finds that that claim fails as there is no indication that his current disorder(s) is related to any injury or activity in service.  

The Board has first considered whether service connection on a presumptive basis is warranted.  However, the record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his service discharge in December 1962.  Moreover, for the reasons discussed below, he has not provided credible lay evidence of a continuity of symptoms since service.  As such, presumptive service connection is not warranted for arthritis, to include on the basis of continuity of symptomatology.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The Board notes that the lack of documented treatment for the back during service is not necessarily fatal to the claim as the Veteran did not have to present to the clinic with a back injury in order for such injury to have occurred in service.  He is competent to report his experiences of jumping out of a truck and someone jumping on his back.  He is also competent to report that serving as a crane shovel operator in service was physically demanding as he had to operate heavy machinery, lift and pull a cable-controlled dozer and ride over uneven rocky surfaces.  Furthermore, as a lay person, he is competent to report these observations as they come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board finds the Veteran's statements regarding his observations of the physical demands of operating the crane shovel to be credible; however, the Board finds the Veteran's statements regarding any in-service back symptoms associated with such physical demands, as well as the statements regarding the incident where he was allegedly hospitalized after he jumped out of the truck and someone jumped on his back, are not credible.  In this regard, his statements are inconsistent with the remainder of the record.  Service treatment records are comprehensive with respect to other complaints but are silent as to any complaints of back pain and only show hospitalization for rubella.  Even if the Board afforded the Veteran the benefit of the doubt that the relevant service hospitalization record was lost (which there is no indication that such occurred here), the Board finds the statements regarding in-service back pain or injury are still not credible as the remaining service treatment records do not indicate any follow up treatment for a back injury or any complaints of back pain during service.  

The Veteran also asserts that he has experienced continuity of symptomatology of back symptomatology since service.  In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is similarly not credible.  In this regard, a private treatment record dated in April 1969 documents the Veteran's report to his treating physician that he first noticed back pain in 1967, which would have been 5 years post-service.  The Board finds the Veteran's statement made in April 1969 when he sought medical treatment for back pain, to be more credible than his statements now alleging continuity of symptomatology.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

Similarly, a private discharge summary regarding a partial decompressive laminectomy, dated in February 2001, noted that the Veteran reported having low back pain (and related leg pain) since October 2000, after lifting a limb off of the road.  A January 2001 magnetic resonance image (MRI) scan showed a large herniated disc at L4-L5.  Once again, the Board finds that the Veteran's report of back pain since the specific event in 2000, when seeking medical treatment, to be more credible than his present contention of continuity of symptomatology since service.  Id. 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, any contention that the Veteran's back pain began in service is not credible as such is inconsistent with the other evidence of record, to include official service records and post-service treatment records.  As discussed above, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to back pain.  Moreover, it was 7 years after the Veteran's separation from service before back pain was reported in 1969 (as having begun in 1967), and then another 30 years before seeking additional back treatment in 2001 involving a herniated disc.  Thus, there is no supporting contemporaneous evidence of continuity of pertinent symptomatology.  As such, any assertion regarding the onset of back pain in service is not credible or persuasive in light of the remainder of the evidence of record, and is, in fact, outweighed by such evidence.  Consequently, the Board finds that there is no evidence of continuity of back pain symptomatology since service.

Next, the Board finds that the claim fails as the evidence does not indicate any relationship between any current back disorder, and any incident in service.  In this regard, VA and private treatment records do not link any current back disorder to any incident in service.  Additionally, the October 2014 VA examiner found that the Veteran's current spine disabilities are not related to military service.  There is no opinion of record to the contrary.  For reasons previously noted, the Board places a high probative value on the VA examiner's opinion. 

In reaching this conclusion, the October 2014 VA examiner explained there was no clinical presentation for a back disorder while in the military, and the medical literature does not support an in-service etiology at least 30-40 years after discharge.  The examiner also discussed medical literature regarding work on heavy machinery and noted that "[t]here have been no definitive associations between employment in the construction industry and back pain requiring surgery after 30-40 or more years post discharge."  The examiner explained that typically, in heavy equipment operators, the presentation of symptoms occurs while working in the construction trade.  The examiner noted that with respect to the Veteran, there is no medical documentation of a lumbosacral injury while in the military, and no service treatment for lumbosacral trauma, contusion, fall, or back pain.  The examiner noted that it appears that the first presentation of back pain was in approximately 1967, and the earliest medical documentation of the same was in 1969. 

The examiner also noted that lumbosacral conditions such as the Veteran's are quite common in the general society.  Ultimately, the examiner concluded that based on the medical evidence, he could not state that the Veteran's presentation or symptoms are due to any in-service event or that they were manifested while in service.  The examiner also opined that the Veteran's lumbosacral degenerative disc disease is not due to military service.  The examiner explained that "there is no medical evidence to support (1) traumatic event while in the military that would cause such; or (2) presentation of back pain while in the military."  The examiner also noted that it was significant that "there was a significant gap in time from his initial back pain presentation (1967-1969) to ongoing treatment for such which was approximately 2008 when he presented with the right herniated disc."  The Board acknowledges that the herniated disc actually occurred in 2001; however, such inconsistency does not discount the examiner's opinion as the principle remains the same with respect to the significant gap in time between the initial back presentation and the next treatment for back pain.  Moreover, the Board accepts the examiner's note of "2008" as a typographical error as the examiner discussed the same as having occurred in January 2001, earlier in the report.  

Although the October 2014 VA examiner clearly emphasized the lack of medical documentation during service, the Board finds the examination is adequate as the examiner considered the Veteran's service occupation which involved physical demands.  Indeed, the examiner addressed the contention by discussing that problems arising from physically demanding construction jobs, typically present during the occupation in question.  To the extent that the Veteran claims that his lay assertions regarding back symptoms in service, are an indication that such back pain did present in service, the Board has already found that these statements lack credibility.  Thus, a VA opinion that does not consider such statements as proof that the symptoms were incurred, is not inadequate.  To the contrary, the October 2014 VA examiner provided lengthy discussion and rationale for the opinion rendered and the Board places a high probative value upon the same.  

There are no competent opinions of record that support a finding of a relationship between the Veteran's current disability and service. 

The Board has also considered the Veteran's statements that his back disorder is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, etiology of a back disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Specifically, the question of causation, or the relationship between the Veteran's claimed current back disorder and any in-service injury, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, it requires knowledge the degenerative process of the spine.  Therefore, as such is a complex medical question, the Veteran is not competent to offer an opinion regarding the etiology of his back disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Consequently, his opinion on such matter is afforded no probative weight.

Therefore, the Board finds that, as a back disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's service discharge, service connection for such disorder is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.



ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for a back disorder is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


